                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

ANTON McCULLOUGH,                                                  :     CIVIL ACTION NO. 3:18-1104

                     Plaintiff                                     :             (JUDGE MANNION)

                     v                                             :

Warden KEVIN DePARLOS, et al., :

                               Defendants                          :

                                                            ORDER

                     For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

                     1.        Defendant’s motion for summary
                               judgment (Doc. 23) is GRANTED.
                               Judgment is hereby entered in favor of all
                               Defendants and against the Plaintiff.

                     2.        The Clerk of Court is directed to CLOSE
                               this case.

                     3.        Any appeal taken from this order will be
                               deemed frivolous, without probable
                               cause, and not taken in good faith. See
                               28 U.S.C. §1915(a)(3).




                                                                    s/    Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


Dated:           March 26, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1104-01-ORDER.wpd
